Citation Nr: 1730144	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to cold injury residuals to the bilateral upper and lower extremities.

2.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the right upper extremity with fungal infection and sensory peripheral neuropathy.

3.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the right lower extremity with fungal infection, with peripheral neuropathy.

4.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the left upper extremity with fungal infection and sensory peripheral neuropathy.

5.  Entitlement to an effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the left lower extremity with fungal infection, with peripheral neuropathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the VA Regional Office (RO) in Cleveland, Ohio, and March 2014 and September 2015 rating decisions issued by the RO in North Little Rock, Arkansas.  The RO in North Little Rock currently retains jurisdiction of the Veteran's claims file.  The appeal was remanded for additional development in November 2015 and September 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not documented during service, nor was psychosis shown within one year of separation from service, and the weight of the competent evidence is against finding a nexus between a post-service diagnosis of any psychiatric disorder and service, or cold injury residuals to the bilateral upper and lower extremities.

2.  The Veteran initially filed an application for service connection for residuals of cold injuries to the hands and feet on January 7, 2008.

3.  In a July 2008 rating decision, the RO granted service connection for residuals of cold injuries affecting the bilateral upper and lower extremities and assigned separate disability ratings of 10 percent, effective January 7, 2007 (one year prior to the date of receipt of the application for service connection); although notified of the decision, the Veteran did not appeal the effective dates for the disability ratings assigned.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, to include as secondary to cold injury residuals to the bilateral upper and lower extremities, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 (2016).

2.  The claim for an effective date earlier than January 7, 2007, for the award of residuals of a cold injury to the right upper extremity with fungal infection and sensory peripheral neuropathy, to include on the basis of CUE in July 2008 RO rating decision, is without legal merit.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).

3.  The claim for an effective date earlier than January 7, 2007, for the award of residuals of a cold injury to the left upper extremity with fungal infection and sensory peripheral neuropathy, to include on the basis of CUE in July 2008 RO rating decision, is without legal merit.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).

4.  The claim for an effective date earlier than January 7, 2007, for the award of residuals of a cold injury to the right lower extremity with fungal infection and sensory peripheral neuropathy, to include on the basis of CUE in July 2008 RO rating decision, is without legal merit.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).

5.  The claim for an effective date earlier than January 7, 2007, for the award of residuals of a cold injury to the left lower extremity with fungal infection and sensory peripheral neuropathy, to include on the basis of CUE in July 2008 RO rating decision, is without legal merit.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in May 2010, May 2012 and December 2016.  The claims were last readjudicated in July 2016 and February 2017. 

With respect to the claims for entitlement to effective dates earlier than January 7, 2007 for the grant of service connection residuals of cold injuries affecting the upper and lower extremities, the claims arise from his disagreement with the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  While Social Security Administration (SSA) records were attempted to be obtained, SSA responded that these records did not exist.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

Additionally, VA examination and opinion reports were obtained.  Pursuant to the Board's December 2016 remand, a VA examination addendum opinion was obtained to address the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include on a secondary basis.  The Board notes that the Veteran's representative argued that the opinion is inadequate because the examiner opined that he cannot resolve the issue of service connection without resorting to mere speculation.  The Board disagrees.  The December 2016 addendum opinion report noted that the examiner was unable to determine what factors, other than service or the service-connected disorders, caused the Veteran's psychiatric disorder without resorting to speculation.  In this regard, the examiner was not asked to identify the causes of the's psychiatric disorder, but rather to provide an opinion regarding what relationship, if any, there may be between the Veteran's psychiatric disorder and service and/or a service-connected disorder.  The requested opinions were provided and are supported by adequate rationale.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  As such, the examination report and resulting opinions reflect substantial compliance with the Board's remand directives.  Additional VA examination is not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

The Veteran contends that he began to have psychological symptoms during his active duty.  In statements in connection with his claim for VA benefits, the Veteran reported that he was harassed and ridiculed by fellow service members for bed-wetting and for being "nutty" during service.  VA treatment records reflect that the Veteran reported a history of a nervous breakdown in service.  Reportedly, he was ultimately discharged for a mental health disorder.  The Veteran denied seeking any mental health treatment following discharge from service until recent years.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, such as psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2016).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence shows that the Veteran has been diagnosed with a psychiatric disorder, to include anxiety disorder, not otherwise specified (NOS).  Thus, the remaining question before the Board is whether such disability is related to service or a service-connected disorder.

The Veteran's service treatment and personnel records, to include his July 1946 enlistment record and April 1947 separation examination, contain no complaints, findings, treatment or diagnosis pertaining to a mental health disorder.  On separation from service the Veteran was psychiatrically evaluated as normal.  

After service, an April 2010 Detox Orders-Alcohol Abuse physician's form noted a diagnosis of psychosis, NOS (not otherwise specified).  VA depression screenings in 2008 were negative.  He endorsed depression in 2011.  At that time he gave a history of being discharged from service due to depression and anxiety.  In February 2013 the Veteran presented to the Emergency Department with a complaint of anxiety which he said stemmed from the Compensation and Pension process.  He also reported at that time that his mental health problems had been present since his time in the military.  

Initially, the Board notes that there is no clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed service.  Clear and unmistakable means that which is undebatable and about which reasonable minds cannot differ.  Although a VA examiner in April 2016 noted that the Veteran had a life-long history of anxiety, there is no evidence of a mental health disorder, or history thereof, until many years after discharge from service.  Significantly, in an addendum opinion report in December 2016 the VA examiner clarified that there was no clear, unmistakable, or objective evidence that the Veteran had an anxiety disorder prior to entrance in the military, as a mental health disorder was not documented until more than 60 years after service.  In the Veteran's case, therefore, an acquired psychiatric disorder is determined to be a disease that did not pre-exist service.  As such, the Board concludes that the Veteran is presumed sound at entrance to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b)(1) (2016).

Having established that the Veteran is entitled to a presumption of soundness with respect to the psychiatric disability, the next step of the inquiry is to determine whether the Veteran developed an acquired psychiatric disability during active service.

As noted, the service treatment records fail to document a psychiatric disorder and on separation from service he was psychiatrically evaluated as normal.  Treatment for a mental health disorder was initially noted more than 60 years after service discharge.  Based on the evidence noted above, the Board finds that an acquired psychiatric disorder was not shown in service, and psychosis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disability to service or a service-connected disability is needed to substantiate the claim.  

In April 2016, the Veteran underwent a VA psychiatric examination.  The examiner diagnosed anxiety disorder, unspecified, noting that cold injury was relevant to the understanding or management of the disorder.  In July 2016, the examiner opined that the Veteran's anxiety disorder was less likely as not related to service or his service-connected cold injury residuals.  In support of the former opinion regarding direct service connection, the examiner stated that a review of the Veteran's service treatment records indicated that he never complained of, or received treatment for, a mental health condition in service.  At time of discharge, his psychiatric status was described as unremarkable.  There was no evidence of treatment for a mental health condition until 2013, when he presented to the Emergency Department with a complaint of anxiety which he said stemmed from the Compensation and Pension process.  He also reported at that time that his mental health problems had been present since his time in the military, but the examiner indicated that he could find no evidence that such was the case.  Regarding secondary service connection, the examiner stated that, in reviewing the Veteran's VA treatment notes, he did not see sufficient evidence to associate a mental condition as secondary to cold injury residuals as such did not indicate a link between his anxiety and his cold injury.  Rather, the evidence suggested a life-long history of anxiety.  The examiner stated that there was simply no evidence to state, without resorting to speculation, that the Veteran's anxiety was related to or aggravated by his cold injury.

In an addendum opinion report in December 2016, following a review of the claims file, the VA examiner reiterated that there was no evidence that the Veteran suffered from an anxiety disorder during his time in the military, and there was no evidence of a psychiatric disorder until many years after service discharge.  The examiner further stated that there was no evidence to support a finding that the Veteran's psychiatric disorder was caused by his service-connected residuals of cold injuries.  The examiner further explained that cold injury was listed as a contributing factor in the April 2016 examination report because the Veteran contended that it caused or contributed to his anxiety disorder.  To the extent the Veteran claimed that his cold injuries or being ridiculed in service caused him to develop the current psychiatric disorder, the examiner opined that it was highly unlikely that the Veteran would have developed an anxiety disorder specifically due to his alleged contributing factors, that is, being ridiculed and cold injuries, more than 60 years after these incidents took place.  The examiner opined that while the Veteran strongly believed that the above factors caused or contributed to his anxiety, there was no evidence to substantiate his belief, and the available evidence indicated that his anxiety was attributable to factors that could not be accounted for without resorting to speculation.

The Board finds the opinion of the VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's acquired psychiatric disorder is related to service or a service-connected disability.  The examiner considered the complete record and the Veteran's contentions, and provided a detailed explanation as to why the evidence supports his findings.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record linking a psychiatric disorder with service or a service-connected cold injury residuals to the bilateral upper and lower extremities.  

The Board has considered the Veteran's lay statements indicating that he has a psychiatric disorder as a result of service or the service-connected residuals of cold injuries.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Unlike disabilities that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional who objectively found that his disorder is not a result of service or a service-connected disability.  Nieves-Rodriguez, 22 Vet. App. at 304.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's psychiatric disorder, to include anxiety disorder, NOS, arose in service or is etiologically related to service or any incidents therein, or the service-connected cold injury residuals to the bilateral upper and lower extremities.  Moreover, psychosis was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  

In sum, as the persuasive evidence is against a finding that a psychiatric disorder is causally related to service or the service connected cold injury residuals to the bilateral upper and lower extremities, the Board finds that the preponderance of the evidence is against the claim that any psychiatric disorder was incurred in or in any way related to service or a service-connected disability.  As such the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

Earlier Effective Date Claims

The Veteran asserts that he is entitled to an effective date earlier than January 7, 2007, for the grant of service connection for residuals of a cold injury affecting the bilateral upper and lower extremities.   

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §  3.400 (2016).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. §  3.400 (b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (a).

The United States Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1 (r). While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p).  When a claim has been filed which meets the requirements of § 3.151, an informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155 (c).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157 (b)(1).

The above noted effective date and claim regulations were revised or removed effective March 24, 2015.  However, the revisions are only effective for claims filed on or after March 24, 2015, and do not apply to claims pending as of that date, such as the instant claim.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014).  Therefore, the revisions do not apply and will not be discussed further herein.

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than January 7, 2007, for the grant of service connection for residuals of a cold injury affecting the bilateral upper and lower extremities.   

The Veteran filed an application for VA benefits received in February 1948.  He claimed service connection for ear trouble.  He also claimed service connection for mild left varicocele, hernia and defective hearing.  He did not claim entitlement to service connection for residuals of cold injuries to the hands or feet.  In a rating decision in March 1948 the RO granted service connection for varicocele and assigned a noncompensable disability rating.  The claims for service connection for hernia and ear trouble were denied.  The Veteran was also informed that a claim for pension was denied.  

In July 1948 the Veteran requested reconsideration of the denial of his claim for ear trouble.  In correspondence in August 1948, the RO acknowledged the Veteran's intention to pursue a claim for service connection for ear trouble.  An October 1948 decision deferred adjudication of the Veteran's appeal pending a VA examination.  A VA examination was requested and in October 1948 the Veteran was notified that he would be scheduled for an examination in connection with his appeal.  The Veteran underwent a VA examination in November 1948.  He reported problems with his ears and varicose veins.  The Veteran was noted to have a deviated septum.  A rating decision in December 1948 denied service connection for deviated septum and continued the noncomepensable disability rating for varicocele.  The Veteran was notified of this decision and his appellate rights by correspondence in December 1948.  

VA received the Veteran's original claim for service connection for multiple disabilities, including residuals of a cold injury affecting the upper and lower extremities, in January 2008.

The Veteran underwent a VA Cold Injury Protocol examination in June 2008.  Based on the examination findings, by a rating decision in July 2008 the RO granted service connection for residuals of cold injury to the right upper extremity with fungal infection and sensory peripheral neuropathy, residuals of a cold injury to the left upper extremity with fungal infection and sensory peripheral neuropathy, residuals of cold injury to the right lower extremity with fungal infection and sensory peripheral neuropathy, and  residuals of cold injury to the left lower extremity with fungal infection and sensory peripheral neuropathy.  The RO assigned separate 10 percent disability ratings, effective January 7, 2007, one year prior to receipt of the date of receipt of the claim on January 7, 2008.  The Veteran was notified of this decision and advised of his appellate rights in correspondence in August 2008.  VA did not receive the Veteran's notice of disagreement (or written equivalent) within one year of either the August 2008 rating action notification, nor was there any new and material evidence received within a year of either rating action.  Thus, the July 2008 rating action became final and is binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2016).

As noted above, the Veteran did not voice any disagreement with the RO's assignment of an effective date of January 7, 2007, for the grant of service connection for residuals of cold injuries affecting the bilateral upper and lower extremities, within one year following his receipt of the notice letter that accompanied the July 2008 rating decision.  Therefore, pursuant to the decision in Rudd, the only basis on which to grant an effective date earlier than January 7, 2007, for the grant of service connection for residuals of cold injuries, and an effective date earlier would be a determination there was CUE in the July 2008 rating decision. 

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Veteran and his spouse have submitted a voluminous amount of statements in which they assert error was committed by the RO in assigning an effective date of January 7, 2007, for the grant of service connection for residuals of cold injuries.  The allegations are difficult to decipher, as neither the Veteran nor his spouse have coherently laid out arguments in support of his claims on the basis of CUE.  In this regard, the Veteran originally argued that service connection for the claimed disorders should have an effective date in 1948 because he has been suffering with these disabilities ever since he was discharged from military service.  Reportedly, he was scheduled for a VA examination in 1948 that was never conducted.  He asserted that had he been examined, it would have shown that he suffered from residuals of a cold injury affecting the upper and lower extremities, thus entitling him to VA benefits since that time.  Instead, however, an October 1948 decision deferred adjudication of the appeal pending the VA examination report and his claims were never adjudicated and remained pending since that time.  

In other statements, the Veteran's spouse has disagreed with the clinical findings of a VA examiner in November 1948 claiming that the examiner failed to note that the underlying cause of the Veteran's ear troubles was cold injury.  

The Veteran has raised several other assertions that he is entitled to earlier effective dates, including occasional allegations that he submitted a claim for benefits for residuals of a cold injury affecting the upper and lower extremities effective in October 1948.  He has also suggested that documents in VA's possession between March 1948 and October 1948, which were material to his current appeal, may have been lost or misplaced by VA.  

As noted above, here, the earliest document that can be construed as a claim for service connection for residuals of cold injury affecting the bilateral upper and lower extremities is the formal application for benefits, VA Form 21-526 (Veteran's Application for Compensation or Pension) which is date-stamped as having been received by the RO on January 8, 2008.  The evidence as outlined above, clearly shows that no claim for residuals of cold injuries was submitted in 1948.  While claims were filed in 1948, he did not claim entitlement to service connection for residuals of cold injuries to the hands or feet.  Contrary to the Veteran's assertion that adjudication of a claim remained pending an examination that never took place, the evidence shows that the Veteran did in fact undergo a VA examination in November 1948 in connection with his pending appeal at that time.  There is no information of record showing a claim, formal or informal, specific or implied, seeking service connection for residuals of cold injuries until the 2008 claim.  The Board reiterates that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  Consequently, the Veteran has not shown that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Therefore, the Board finds that no CUE exists in the July 2008 rating decision assigning an effective date of January 7, 2007, and the claims for earlier effective dates fail as a matter of law.

As, on this record, CUE has not been established in the July 2008 RO rating decision, consistent with the Court's decision in Rudd, the claims for earlier effective dates must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to cold injury residuals to the bilateral upper and lower extremities, is denied. 

An effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the right upper extremity with fungal infection and sensory peripheral neuropathy, is denied.

An effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the right lower extremity with fungal infection, with peripheral neuropathy, is denied.

An effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the left upper extremity with fungal infection and sensory peripheral neuropathy, is denied.

An effective date prior to January 7, 2007, for the grant of service connection for residuals of a cold injury to the left lower extremity with fungal infection, with peripheral neuropathy, is denied.


______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


